Name: Commission Regulation (EEC) No 2077/83 of 25 July 1983 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 7. 83 Official Journal of the European Communities No L 203/9 COMMISSION REGULATION (EEC) No 2077/83 of 25 July 1983 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat quotations and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 1 95/82 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Regulation (EEC) No 1252/83 (3), as last amended by Regulation (EEC) No 1747/83 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1252/83 to the HAS ADOPTED THIS REGULATION : Article -1 The import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 July 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16 . 7 . 1980 , p. 1 . (2) OJ No L 140, 20 . 5 . 1982, p. 22. (3) OJ No L 133, 21 . 5 . 1983, p. 23 . O OJ No L 171 , 29 . 6 . 1983 , p. 19 . No L 203/ 10 27. 7. 83Official Journal of the European Communities ANNEX to the Commission Regulation of 25 July 1983 fixing the import, levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CCT heading No Week No 18 from 1 to 7 August 1983 Week No 19 from 8 to 14 August 1983 Week No 20 from 15 to 21 August 1983 Week No 21 from 22 to 28 August 1983 Week No 22 from 29 August to 4 September 1983 01.04 B 81,456 (  ) 79,383 (') 76,196 0 74,345 0 72,178 0 02.01 A IV a) 1 173,310 (2) 1 68,900 0 162,120 (2) 158,180 0 153,570 (2) 2 121,317 (2) 11 8,230 (2) 113,484 (2) 110,726 0 107,499 (2) 3 190,641 (2) 185,790 (2) 178,332 (2) 173,998 (2) 168,927 0 4 225,303 (2) 219,570 (2) 210,756 (2) 205,634 0 199,641 0 5 aa) 225,303 (2) 219,570 (2) 210,756 0 205,634 0 199,641 0 bb) 31 5,424 (2) 307,398 (2) 295,058 0 287,888 0 279,497 0 02.06 C II a) 1 225,303 219,570 210,756 205,634 199,641 2 315,424 307,398 295,058 287,888 279,497 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3019/81 and (EEC) No 3459/82 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 1985/82 and (EEC) No 3459/82 and Commission Regulation (EEC) No 19/82.